Plaintiff in error, hereinafter called defendant, filed his appeal in this court on the 18th day of October, 1929, from the judgment rendered against him in the district court of Lincoln county on the 20th day of April, 1929. The Attorney General has filed a motion to strike the case-made and consider the appeal only upon the transcript of the record, because the record shows that the case-made was not served on the county attorney within the time allowed by any order of the trial judge for its service.
In this connection the record discloses that judgment and sentence was pronounced on April 20, 1929, at which time the defendant was allowed 60 days to make and serve his case-made. This time expired on and with June 19, 1929. On June 15th, and within the time previously allowed by the trial judge, a further order was made extending the time to make and serve case-made 30 days in addition to the time theretofore allowed. This time expired on and with July 19, 1929. Thereafter, and on July 10, 1929, the trial judge made a further order extending the time to make and serve case-made 30 days in addition to the time theretofore allowed. This time expired on and with August 18, 1929. Thereafter, and on August 8, 1929, the trial judge made a further order extending the time to make and serve case-made 30 days in addition to the time theretofore allowed for that purpose. This time expired on and with Tuesday, September 17, 1929. No further order extending the time to make and serve case-made appears in the record, and the case-made was not served until Wednesday, September 18, 1929. The *Page 342 
case-made not having been served on the county attorney within the time fixed by the trial judge, the motion of the state is sustained and the case-made stricken. Philips v. State,10 Okla. Cr. 353, 136 P. 776.
The appeal will be considered only on the transcript of the record.